DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KHAN (US 2010294519).
Regarding claim 1, KHAN discloses a semiconductor device, comprising: 
a first semiconductor fin (upper fin 102, see fig 1 and 12, para 15) comprising a first channel region (left channel region under left gate opening 160 of upper fin 102, see fig 1 and 12, para 32); 
a second semiconductor fin (lower fin 102, see fig 1 and 12, para 15) comprising a second channel region (right channel region under right gate opening 162 of lower fin 102, see fig 1 and 12, para 32); 
a first gate structure on the first channel region (gate in 160 on upper fin 102 comprising 148, 156 and 158, see fig 12), wherein the first gate structure comprises a first silicon oxide layer on the first channel region (oxide layer 148 in that channel region, see fig 12, para 31), a first high-k dielectric layer on the first silicon oxide layer (high-k layer 156 in that channel region, see fig 12, para 32), and a first metal gate on the first high-k dielectric layer (metal gate 158 in that channel region, see fig 12, para 32), wherein a top surface of the first silicon oxide layer is in contact with the first high-k dielectric layer (a top surface of 148 is in direct contact with a bottom surface of 156, see fig 12); and 
a second gate structure on the second channel region (gate 162 on the lower fin 102 comprising 126, 128, 156 and 158, see fig 12), wherein the second gate structure comprises a second silicon oxide layer on the second channel region (oxide layer 126, see fig 12, para 19), a second high-k dielectric layer on the second silicon oxide layer (high-k layer 156 in that channel region, see fig 12, para 32), and a second metal gate (metal gate 158 in that channel region, see fig 12, para 32) on the second high-k dielectric layer, wherein the first silicon oxide layer has a Si4+ ion concentration greater than a Si4+ ion concentration of a bottom portion of the second silicon oxide layer (oxide 126 in region 162 is formed by nitriding of an oxide layer to form oxide 126 and nitride 128 which will result in a greater Si4+ concentration, see para 19 and applicants specification para 34-36), and a top surface of the second silicon oxide layer is in contact with the second high-k dielectric layer (a top surface of 126 is in indirect contact with a bottom surface of 156, see fig 12).
Regarding claim 2, KHAN discloses the semiconductor device of claim 1, wherein the first silicon oxide layer has a thickness less than a thickness of the second silicon oxide layer (126 can have a thickness of 1 nm and 148 can have a thickness of 1.2 nm, see para 19 and 31).
Regarding claim 7, KHAN discloses the semiconductor device of claim 6, wherein a top surface of the first metal gate is substantially coplanar with a top surface of the second metal gate (top surfaces of 158 are coplanar, see fig 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 20170294519) in view of KWON (US 20120132998).
Regarding claim 3, KHAN discloses the semiconductor device of claim 1.
KHAN fails to disclose a device, wherein the first silicon oxide layer has a thickness less than a thickness of the first high-k dielectric layer.
KWON discloses a device, wherein the first silicon oxide layer has a thickness less than a thickness of the first high-k dielectric layer (silicon oxide layer 21 can have a thickness of 0.5 nm and high-k region 22 can have a thickness of 3 nm, see fig 18, para 33-34).
KHAN and KWON are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the specific layer thicknesses of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the specific layer thicknesses of KWON in order to make a device with a wide range of characteristics (see KWON para 105).
Regarding claim 6, KHAN discloses the semiconductor device of claim 1.
KHAN fails to disclose a device, wherein a top surface of the first high-k dielectric layer is lower than a top surface of the second high-k dielectric layer.
KWON discloses a device, wherein a top surface of the first high-k dielectric layer is lower than a top surface of the second high-k dielectric layer (a top surface of 32 is lower than a top surface of 22, see fig 18).
KHAN and KWON are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the specific layer thicknesses of KWON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the specific layer thicknesses of KWON in order to make a device with a wide range of characteristics (see KWON para 105).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 20170294519) in view of SUNG (US 6184093).
Regarding claim 4, KHAN discloses the semiconductor device of claim 1.
KHAN fails to disclose a device, wherein the first silicon oxide layer is substantially pin-hole free.
SUNG discloses a device, wherein the first silicon oxide layer is substantially pin-hole free (tunnel dielectric 1017 can be SiO or SiN and can be pinhole free, see fig 7, para 44).
KHAN and SUNG are analogous art because they both are directed towards semiconductor devices with multiple MOSFET channels and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the pinhole free insulator layers of SUNG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the pinhole free insulator layers of SUNG in order to make a device that can withstand numerous programming and erase cycles (see para 44).
Regarding claim 5, KHAN discloses the semiconductor device of claim 1.
KHAN fails to disclose a device, wherein the first high-k dielectric layer is substantially pin-hole free.
SUNG discloses a device, wherein the first high-k dielectric layer is substantially pin-hole free (tunnel dielectric 1017 can be SiO or SiN and can be pinhole free, see fig 7, para 44).
KHAN and SUNG are analogous art because they both are directed towards semiconductor devices with multiple MOSFET channels and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the pinhole free insulator layers of SUNG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the pinhole free insulator layers of SUNG in order to make a device that can withstand numerous programming and erase cycles (see para 44).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKAMATSU (US 20120056271) in view of SONG (US 20170005175).
Regarding claim 8, AKAMATSU discloses a semiconductor device, comprising: 
a substrate (device substrate 10, see fig 2, para 48) comprising a first channel region (fig 2C, 12c, para 49) and a second channel region (fig 2, 12b, para 49); 
a first gate structure (gate formed by 14c, 15c, 16c and 17c, see fig 2C, para 61) on the first channel region, wherein the first gate structure comprises a first silicon oxide layer (fig 2C, 14c, para 61) on the first channel region, a first high-k dielectric layer (fig 2c, 15c, para 61) on the first silicon oxide layer, and a first metal gate (fig 2C, 16C, para 61) on the first high-k dielectric layer; and 
a second gate structure (gate formed by 13b, 15b, 16b and 17b, see fig 2C, para 61) on the second channel region, wherein the second gate structure comprises a second silicon oxide layer (fig 2c, 13b, para 61) on the second channel region, a second high-k dielectric layer (fig 2c, 15b, para 61) on the second silicon oxide layer, and a second metal gate (fig 2c, 16b, para 61) on the second high-k dielectric layer,
the second silicon oxide layer is thicker than the second high-k dielectric layer (SiO 13 can be 3.3 nm thick and high-k layer 15 can be 2.5 nm thick, see para 52 and 56).
AKAMATSU fails to disclose a device wherein a stoichiometry of O/SiOx of the first silicon oxide layer is higher than a stoichiometry of O/SiOx of the second silicon oxide layer.
SONG discloses a device wherein a stoichiometry of O/SiOx of the first silicon oxide layer is higher than a stoichiometry of O/SiOx of the second silicon oxide layer (oxide layers 111 and 113 can have different compositions, see para 47).
AKAMATSU and SONG are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of AKAMATSU with the layer compositions of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of AKAMATSU with the layer compositions of SONG in order to improve the electrical characteristics (see SONG para 4).
Regarding claim 11, AKAMATSU and SONG disclose the semiconductor device of claim 8.
AKAMATSU further discloses a device, wherein the first silicon oxide layer is thinner than the first high-k dielectric layer (SiO layer 14 can be 1 nm thick and high-k layer 15 can be 2.5 nm thick, see para 55-56).
Regarding claim 13, AKAMATSU and SONG disclose the semiconductor device of claim 8.
AKAMATSU further discloses a device, wherein the first high-k dielectric layer and the second high-k dielectric layer have substantially a same thickness (15 can be 2.5 nm thick, see para 56).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKAMATSU (US 20120056271) and SONG (US 20170005175) in view of SUNG (US 6184093).
Regarding claim 9, AKAMATSU discloses the semiconductor device of claim 8.
AKAMATSU fails to disclose a device, wherein the first silicon oxide layer is substantially pin-hole free.
SUNG discloses a device, wherein the first silicon oxide layer is substantially pin-hole free (tunnel dielectric 1017 can be SiO or SiN and can be pinhole free, see fig 7, para 44).
AKAMATSU and SUNG are analogous art because they both are directed towards semiconductor devices with multiple MOSFET channels and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of AKAMATSU with the pinhole free insulator layers of SUNG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of AKAMATSU with the pinhole free insulator layers of SUNG in order to make a device that can withstand numerous programming and erase cycles (see para 44).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AKAMATSU (US 20120056271) and SONG (US 20170005175) in view of KANDA (US 20110003467).
Regarding claim 10, AKAMATSU discloses the semiconductor device of claim 8.
AKAMATSU fails to disclose a device, wherein the second silicon oxide layer is at least six times thicker than the first silicon oxide layer.
KANDA discloses a device, wherein the second silicon oxide layer is at least six times thicker than the first silicon oxide layer (thick oxide layer 2a/13 can be 6 nm thick and thin oxide layer 14 can be 1 nm thick, see fig 1D para 80 and 70).
AKAMATSU and KANDA are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of AKAMATSU with the layer thicknesses of KANDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of AKAMATSU with the layer thicknesses of KANDA in order to make a device with gate electrodes of different heights (see KANDA para 150).
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 10153210) in view of SONG (US 20170005175).
Regarding claim 14, LIN discloses a semiconductor device, comprising: 
a substrate (fig 4, 12, para 2) comprising a first semiconductor fin (fig 4, 18, para 3); 
an isolation region (fig 4, 28, para 7) in the substrate and laterally surrounding a lower portion of the first semiconductor fin (28 surrounds a lower portion of 18, see fig 4); 
a liner (fig 4, 24, para 6) between the isolation region and the first semiconductor fin; 
a first gate structure (gate comprising gate material, and insulators 30 and 32, see fig 4, para 16, 9 and 11) over a first portion of the first semiconductor fin (see fig 4), wherein the first gate structure comprises an interfacial layer (fig 4, 30, para 9) on the first semiconductor fin, a first high-k dielectric layer (32 can be high-k dielectric, see fig 4, para 11) on the interfacial layer, and a gate material (gate material not shown, see para 16) on the first high-k dielectric layer, and
a thickness of the liner (liner 24 can be 25 Angstroms thick, see para 8) is greater than a thickness of the interfacial layer (30 can be 7 Angstrom thick, see para 9) and less than a combination of the thickness of the interfacial layer and a thickness of the first high-k dielectric layer (30 and 32 combined can be 30 Angstroms thick, see para 12); and 
a first source/drain region (source/drain regions not shown, see para 16) over a second portion of the first semiconductor fin.
LIN fails to disclose a device wherein the gate material is a metal.
SONG discloses a device wherein the gate material is a metal (gate material 171 can be a metal, see para 40).
LIN and SONG are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LIN with the gate material of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIN with the gate material of SONG in order to improve the electrical characteristics (see SONG para 4).
Regarding claim 15, LIN and SONG disclose the semiconductor device of claim 14.
LIN further discloses a device, wherein the liner is in contact with the interfacial layer (24 and 30 are in direct contact, see fig 4).
Regarding claim 16, LIN and SONG disclose the semiconductor device of claim 14.
LIN further discloses a device, wherein the liner is in contact with a sidewall of the first semiconductor fin (24 is in direct contact with 18, see fig 4).
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 10153210) in view of SONG (US 20170005175) and KANDA (US 20110003467).
Regarding claim 17, LIN and SONG disclose the semiconductor device of claim 14, wherein the substrate further comprises a second semiconductor fin (there can be multiple fins 18, see fig 4, 18, para 3), and the semiconductor device further comprises: .
a second gate structure over a first portion of the second semiconductor fin (gate structure not shown over other fins 18, see fig 3, para 3 and 16), wherein the second gate structure comprises a gate oxide layer (oxide layer 30 on the 2nd fin 18, see fig 4, para 9) on the second semiconductor fin, a second high-k dielectric layer (high-k layer 32 on the 2nd fin 18, see fig 4, para 11) on the gate oxide layer, and a second gate material (gate material not shown, see para 16) on the second high-k dielectric layer, and
a second source/drain region (source/drain regions not shown, see para 16) over a second portion of the second semiconductor fin.
LIN fails to disclose a device wherein a thickness of the gate oxide layer is greater than the thickness of the interfacial layer; and 
the second gate material is a metal.
KANDA discloses a device wherein a thickness of the gate oxide layer is greater than the thickness of the interfacial layer (thick oxide layer 2a/13 can be 6 nm thick and thin oxide layer 14 can be 1 nm thick, see fig 1D para 80 and 70).
SONG discloses a device wherein the second gate material is a metal (gate material 171 can be a metal, see para 40).
LIN, KANDA and SONG are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LIN with the layer thicknesses of KANDA and the gate material of SONG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIN with the layer thicknesses of KANDA and the gate material of SONG in order to make a device with gate electrodes of different heights (see KANDA para 150), and to improve the electrical characteristics (see SONG para 4).
Regarding claim 18, LIN and SONG disclose the semiconductor device of claim 17.
LIN fails to disclose a device, wherein the thickness of the gate oxide layer is greater than the thickness of the liner.
KANDA discloses a device, wherein the thickness of the gate oxide layer (thick oxide layer 2a/13 can be 6 nm thick, see fig 1D para 80 and 70) is greater than the thickness of the liner (liner 24 can be 25 Angstroms thick, see LIN, fig 4, para 8).
LIN, KANDA and SONG are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LIN with the layer thicknesses of KANDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LIN with the layer thicknesses of KANDA and the gate material of SONG in order to make a device with gate electrodes of different heights (see KANDA para 150).
Regarding claim 19, LIN, KANDA and SONG disclose the semiconductor device of claim 17.
LIN further discloses a device, wherein the liner is in contact with the interfacial layer and the gate oxide layer (24 is in direct contact with 30 and 32, see fig 4).
Regarding claim 20, LIN, KANDA and SONG disclose the semiconductor device of claim 17.
LIN further discloses a device, wherein the liner is in contact with a sidewall of the first semiconductor fin and a sidewall of the second semiconductor fin (24 is in direct contact with the fin 18, see fig 4).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHAN (US 20170294519) in view of AKAMATSU (US 20120056271).
Regarding claim 21, KHAN discloses the semiconductor device of claim 1.
KHAN fails to disclose a device, wherein a height of the first metal gate is greater than a height of the second metal gate.
AKAMATSU discloses a device, wherein a height of the first metal gate is greater than a height of the second metal gate (first metal gate 16b is higher than second metal gate 16c, see fig 2C, para 57).
KHAN and AKAMATSU are analogous art because they both are directed towards semiconductor MOSFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KHAN with the gate geometry of AKAMATSU because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KHAN with the gate geometry of AKAMATSU in order to make a device with high reliability (see AKAMATSU para 39).
Response to Arguments
Applicant's arguments filed 6/1/2022 regarding claims 1 and 14 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that the Khan et al reference (US 20170294519, hereinafter KHAN) does not disclose a device wherein top surfaces of the first and second silicon oxide devices are in contact with the first and second high-k dielectric layer since oxide layer 126 is spaced apart from high-k layer 156 by layer 128.  This argument is unpersuasive since the claim does not require direct contact, and 126 is in at least indirect contact with 156.
Regarding claim 14, the applicant argues that the Lin et al reference (US 10153210, hereinafter LIN) does not disclose a device wherein “a thickness of the liner is greater than a thickness of the interfacial layer and less than a combination of the thickness of the interfacial layer and a thickness of the first high-k dielectric layer” because LIN discloses, in paragraph 12 that “the combined thickness of the first oxide layer 30 and the second oxide layer 32 is approximately equal to the thickness of the first liner 24 alone”.  This argument is unpersuasive since that statement in LIN is only one of several options.  LIN also discloses that “the combined thickness of the first oxide layer 30 and the second oxide layer 32 … or approximate at 30 Angstroms” and the thickness of 24 may be 25 Angstroms (see LIN para 8) meaning that the combined thickness of the oxide and high-k layer 30 and 32 can be greater than the thickness of the liner layer 24.
Applicant’s arguments, see Remarks, filed 6/1/2022, with respect to the rejection(s) of claim(s) 8 under U.S.C. 102 over SONG (US 20170005175) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of AKAMATSU (US 20120056271) in view of SONG (US 20170005175), see above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811